TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00697-CV
NO. 03-05-00698-CV


St. David's Healthcare Partnership, L.P., LLP d/b/a St. David's Medical Center, and
Columbia St. David's Healthcare System, L.P., Appellants

v.

Sawana Johnson, Appellee





FROM THE DISTRICT COURTS OF TRAVIS COUNTY, 98TH & 200TH JUDICIAL DISTRICTS
NOS. GN502454 & GN503345, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants have filed motions to dismiss their appeals informing this Court that the
appeals have become moot.  We grant appellants' motions and dismiss the appeals.  


  						Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellants' Motion
Filed:   November 22, 2005